
	
		II
		110th CONGRESS
		1st Session
		S. 1290
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  provide additional discretion to the Secretary of Veterans Affairs in
		  contracting with State approving agencies, and for other
		  purposes.
	
	
		1.Modification of authorities for State
			 approving agencies
			(a)Technical amendment to scope of
			 approvalSection 3670 of
			 title 38, United States Code, is amended—
				(1)by striking subsection (b); and
				(2)in subsection (a), by striking
			 (a).
				(b)Modification of provisions relating to
			 approval of courses
				(1)Modification of requirement that standards
			 for programs of apprenticeship be approved under the National Apprenticeship
			 ActSubsection (c)(1)(A) of
			 section 3672 of such title is amended by striking pursuant to section 2
			 of the Act of August 16, 1937 (popularly known as the National
			 Apprenticeship Act) (29 U.S.C. 50a),.
				(2)Modification of requirement to promote
			 development of apprenticeship programsSubsection (d) of such section is
			 amended—
					(A)in paragraph (1)—
						(i)by striking and State approving
			 agencies; and
						(ii)by striking shall utilize the
			 services of and inserting may utilize the services of State
			 approving agencies and; and
						(B)in paragraph (2), by striking
			 shall and inserting may.
					(3)Modification of requirements relating to
			 approval of program of education exclusively by correspondenceSubsection (e) of such section is amended
			 by striking only if and all that follows through the period and
			 inserting under such criteria as the Secretary prescribes pursuant to
			 section 3675..
				(c)Restatement of requirement for coordination
			 of approval activities
				(1)In generalSubsection (a) of section 3673 of such
			 title is amended to read as follows:
					
						(a)In generalThe Secretary shall take appropriate
				measures to ensure the coordination of approval activities performed by State
				approving agencies under this chapter and chapters 34 and 35 of this title and
				approval activities performed by the Department of Labor, the Department of
				Education, and other entities to reduce overlap and improve efficiency with
				respect to the
				activities.
						.
				(2)Conforming amendmentsSuch section is further amended—
					(A)in subsection (b), by inserting
			 Furnishing
			 materials.— before The Secretary;
			 and
					(B)in the heading by striking
			 Cooperation and inserting
			 Coordination of approval
			 activities.
					(3)Clerical amendmentThe table of sections at the beginning of
			 chapter 36 of such title is amended by striking the item relating to section
			 3673 and inserting the following:
					
						
							3673. Coordination of approval
				activities.
						
						.
				(d)Additional discretion for the Secretary of
			 Veterans Affairs for reimbursing State approving agencies for
			 expensesSection 3674 of such
			 title is amended to read as follows:
				
					3674.Reimbursement of expenses
						(a)In general(1)Subject to subsections (b) and (c), the
				Secretary is authorized to enter into contracts or agreements with State and
				local agencies to pay such State and local agencies for reasonable and
				necessary expenses of salary and travel incurred by employees of such agencies
				and an allowance for administrative expenses in accordance with such criteria
				as the Secretary determines appropriate for activities performed pursuant to
				this chapter for purposes of chapters 30 through 35 of this title and chapters
				1606 and 1607 of title 10.
							(2)Each such contract or agreement shall be
				conditioned upon such terms and conditions as the Secretary determines
				appropriate for services performed pursuant to this chapter, including the
				condition that the State approving agency shall collect and report annually to
				the Secretary, the Committee on Veterans' Affairs of the Senate, and the
				Committee on Veterans' Affairs of the House of Representatives information
				on—
								(A)the amount of resources expended on such
				services performed pursuant to that contract; and
								(B)the qualification and performance standards
				for State approving agency personnel responsible for such services.
								(b)Source of paymentsSubject to subsection (c), the Secretary
				shall make payments authorized under subsection (a) to State and local agencies
				first out of amounts available for the payment of readjustment benefits and
				then from other amounts made available to make the payments.
						(c)Limitation on authorization of
				appropriations(1)The total amount authorized and available
				under this section for any fiscal year may not exceed $19,000,000, except that
				the total amount made available for purposes of this section from amounts
				available for the payment of readjustment benefits may not exceed the
				following:
								(A)$19,000,000 for fiscal year 2007.
								(B)$13,000,000 for fiscal year 2008, and each
				subsequent fiscal year.
								(2)For any fiscal year in which the total
				amount that would be made available under this section would exceed the amount
				applicable to that fiscal year under paragraph (1) except for the provisions of
				this subsection, the Secretary shall provide that each agency shall receive the
				same percentage of the amount applicable to that fiscal year under paragraph
				(1) as the agency would have received of the total amount that would have been
				made available without the limitation of this
				subsection.
							.
			(e)Evaluations of agency performance;
			 qualifications and performance of agency personnelSection
			 3674A of such title is amended—
				(1)by striking subsection (b);
				(2)in subsection (a), by striking
			 (a);
				(3)by redesignating paragraphs (1), (2), (3),
			 and (4) as paragraphs (2), (3), (4), and (5), respectively;
				(4)by inserting before paragraph (2), as
			 redesignated by paragraph (3) of this subsection, the following new paragraph
			 (1):
					
						(1)establish performance measures—
							(A)to assess the effectiveness of all services
				for which a State approving agency is reimbursed pursuant to section 3674 of
				this title that are based on the outcomes of the services; and
							(B)to assess the effectiveness of the State
				approving agency in coordinating with other entities, including the Department
				of Labor and the Department of Education, to reduce overlap and improve
				efficiency in approval
				activities;
							;
				(5)by amending paragraph (2), as redesignated
			 by paragraph (3) of this subsection, to read as follows:
					
						(2)conduct an annual evaluation of each State
				approving agency on the basis of the performance measures established under
				paragraph (1);
						;
				and
				(6)in paragraph (3), as redesignated by
			 paragraph (3) of this subsection, by striking under paragraph
			 (1) and inserting under paragraph (2).
				(f)Approval of courses
				(1)In generalSection 3675 of such title is amended to
			 read as follows:
					
						3675.Approval of courses
							(a)StandardsThe Secretary shall establish standards of
				approval for accredited and nonaccredited courses offered by an educational
				institution that the Secretary determines are necessary to carry out the
				provisions of this chapter. Such standards shall be based on the following, as
				appropriate:
								(1)Student achievement.
								(2)Curricula, program objectives, and
				faculty.
								(3)Facilities, equipment, and supplies.
								(4)Institutional objectives, capacity, and
				administration.
								(5)Student support services.
								(6)Recruiting and admissions practices.
								(7)Record of student complaints.
								(8)Process related requirements, such as
				application requirements.
								(9)Such other criteria as the Secretary
				considers appropriate.
								(b)ApprovalA State approving agency may approve
				courses offered by an educational institution when the standards established
				under subsection (a) have been satisfied by such educational institution. In
				performing such approval function, the State approving agency may, to the
				extent permitted by the Secretary, rely upon determinations made by other
				entities, including the Department of Labor and the Department of
				Education.
							(c)DisapprovalApproval granted under this section may be
				revoked by the Secretary or a State approving agency under conditions
				established by the
				Secretary.
							.
				(2)Conforming amendmentSection 3452(h) of such title is amended by
			 striking an entrepreneurship course (as defined in section 3675(c)(2) of
			 this title) and inserting a non-degree, non-credit course of
			 business education that enables or assists a person to start or enhance a small
			 business concern (as defined pursuant to section 3(a) of the Small Business Act
			 (15 U.S.C. 362(a))).
				(3)Clerical amendmentThe table of sections at the beginning of
			 chapter 36 of such title is amended by striking the item related to section
			 3675 and inserting the following new item:
					
						
							3675. Approval of
				courses.
						
						.
				(g)Modification of provisions relating to
			 approval of nonaccredited courses
				(1)In generalSection 3676 of such title is
			 repealed.
				(2)Conforming amendments(A)Section 3677 of such title is redesignated
			 as section 3676.
					(B)Section 3672(d)(1) of such title is amended
			 by striking sections 3677 and inserting sections
			 3676.
					(C)Section 3687(a)(2) of such title is amended
			 by striking section 3677 and inserting section
			 3676.
					(3)Clerical amendmentThe table of sections at the beginning of
			 chapter 36 of such title is amended by striking the item relating to section
			 3676 and inserting the following:
					
						
							3676. Approval of training on
				the
				job.
						
						.
				(h)Notice of approval
				(1)In generalSection 3678 of such title is amended to
			 read as follows:
					
						3677.Notice of determinations by State approving
				agenciesA State approving
				agency shall provide to the Secretary, an educational institution, or such
				other entities as the Secretary considers appropriate such notification as the
				Secretary may consider necessary regarding determinations made by the State
				approving agency pursuant to section 3675 of this
				title.
						.
				(2)Conforming amendmentSection 3689(d) of such title is amended by
			 striking 3678 and inserting 3677.
				(3)Clerical amendmentThe table of sections at the beginning of
			 chapter 36 of such title is amended by striking the items relating to section
			 3677 and 3678 and inserting the following:
					
						
							3677. Notice of determinations
				by State approving
				agencies.
						
						.
				(i)Modification of provisions relating to
			 disapproval of courses
				(1)In generalSection 3679 of such title is
			 repealed.
				(2)Conforming amendmentSection 3689(d) of such title is amended by
			 striking 3679,.
				(3)Clerical amendmentThe table of sections at the beginning of
			 chapter 36 of such title is amended by striking the item relating to section
			 3679.
				(j)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is one year after the date of
			 the enactment of this section.
			
